Citation Nr: 0408199	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  01-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disability to 
include hypertension. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from June 1979 to June 
1983.  He also had periods of service in the Reserves with 
periods of active duty for training from January 9, 1984 to 
January 20, 1984; January 14, 1985 to January 25, 1985; 
January 13, 1986 to January 24, 1986; and May 11, 1987 to May 
22, 1987.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1999, April 
2000, and May 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia South Carolina.  

In August 2002, the appellant testified before the 
undersigned Board Member at a videoconference hearing at the 
Central Office.  A transcript of that hearing has been 
associated with the appellant's VA claims folder.

In a February 2003 Board decision, entitlement to service 
connection for a heart disability to include hypertension was 
denied.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2003 Order, the Court granted a Joint Motion 
for remand, vacated the February 2003 Board decision, and 
remanded the case to the Board for readjudication consistent 
with the motion. 


REMAND

In the October 2003 Joint Motion for Remand, VA and the 
appellant argued that the duty to notify as provided by the 
Veterans' Claims Assistance Act of 2000 (VCAA) had not been 
fulfilled because the appellant was not notified by VA of the 
information and evidence necessary to substantiate his claim 
and that such notice must indicate which portion of such any 
information or evidence is to be provided by the appellant 
and which portion is to be provided by VA.  

The VCAA provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA 
is to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VCAA, 38 U.S.C.A. § 5103(a).  

Pursuant to the October 2003 Court Order and the Joint Motion 
for Remand, this matter is remanded to the RO for 
notification under the VCAA.  

The Board notes that relevant evidence was associated with 
the claims folder subsequent to the issuance of the October 
2001 supplemental statement of the case.  Evidence submitted 
includes a July 2003 statement by Dr. H.C.; treatise 
information about hypertension; a November 2003 lay 
statement; and VA treatment records dated in December 2002.  
Review of the record reveals that the RO has not yet 
considered this evidence.  In accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board must remand the additional 
evidence to the RO for initial consideration pursuant to 
38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a heart disability 
to include hypertension.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the appellant.  The case 
should then be returned to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




